PER CURIAM.
Libelant claims that he took up the bills of lading and gavé his check for the freight in respect of shipments of soda because he relied upon the fklse representation, made on or about March I, 1919, by one Barr (the person soliciting freight for the schooner A. J. West), that the schooner had already sailed. In January, 1919, the soda shipped by libelant was on board the schooner, but she had been delayed in sailing. We find it unnecessary to consider the legal status of the transactions prior to March 1st, because we agree with the District Judge in his conclusion that there was no false or fraudulent representation, and that libelant should have permitted his check for the freight to be paid, instead of stopping payment thereof. The libel was filed on March IS, 1919, but under an arrangement made in court the schooner was permitted to sail and did sail on March 22, 1919, and in due course delivered the freight at its destination port in Greece.
In March, 1919, there was a harbor strike, and only after considerable effort and the payment of an exorbitant price for towage was the schooner able to get away. We hold, as did the District Court, that the schooner sailed with reasonable dispatch, and, as the essential facts are satisfactorily set forth in the opinion of the District Judge, further discussion by us is unnecessary.
Decree affirmed, with costs.